Exhibit 10.19


LYONDELLBASELL INDUSTRIES
2019 NONQUALIFIED STOCK OPTION AWARD AGREEMENT




By letter (the “Grant Letter”), effective as of the date specified in the Grant
Letter (the “Grant Date”), LyondellBasell Industries N.V. (the “Company”),
pursuant to the LyondellBasell Industries Long-Term Incentive Plan, as restated
effective February 16, 2017 (the “Plan”), has granted to the Participant a right
(the “Option”) to purchase from the Company up to but not exceeding in the
aggregate the number of shares of Common Stock (as defined in the Plan) (the
“Option Shares”) specified in the Grant Letter at the Grant Price per Option
Share specified in the Grant Letter, such number of shares and such price per
share being subject to adjustment as provided in the Plan, and further subject
to the following terms and conditions (the “Award Agreement”):


1.    Relationship to Plan and Company Agreements.


This Option is intended to be a nonqualified stock option within the meaning of
Section 83 of the Code. This Option is subject to all of the Plan terms,
conditions, provisions and administrative interpretations, if any, adopted by
the Committee. Except as defined in this Award Agreement, capitalized terms have
the same meanings ascribed to them in the Plan. To the extent that this Award
Agreement is intended to satisfy the Company’s obligations under any employment
agreement between the Company and the Participant, the Participant agrees and
acknowledges that this Award Agreement fulfills the Company’s obligations under
the employment agreement, this Award Agreement shall be interpreted and
construed to the fullest extent possible consistent with such employment
agreement, and in the event of a conflict between the terms of such employment
agreement and the terms of this Award Agreement, the terms of this Award
Agreement shall control.


2.    Exercise Schedule.


(a)This Option shall become exercisable in three cumulative installments, with
one-third of the Option Shares becoming exercisable on the first anniversary of
the Grant Date, an additional one-third of the Option Shares becoming
exercisable on the second anniversary of the Grant Date, and the final one-third
of the Option Shares becoming exercisable on the third anniversary of the Grant
Date. The Participant must be in continuous Employment from the Grant Date
through the date of exercisability of each installment in order for the Option
to become exercisable with respect to additional shares of Common Stock on such
date.


(b)    This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Participant
has been in continuous Employment since the Grant Date, upon (1) an involuntary
termination of Employment by the Company without Cause or a constructive
termination of Employment by the Participant with good reason as defined in
Section 10 of the Plan (a “Constructive Termination”), either of which occurs
within one year after the occurrence of a Change of Control or (2) any
termination of Employment due to death or Disability.


(c)    Irrespective of the limitations set forth in subparagraph (a) above,
provided that the Participant has been in continuous Employment since the Grant
Date, upon termination of Employment due to Retirement or involuntary
termination not for Cause, to the extent not previously vested pursuant to
subparagraph (a) above, each third of the Option Shares described in
subparagraph (a) above that are unvested as of the date of termination of
Employment shall become exercisable in


1

--------------------------------------------------------------------------------




a pro rata amount determined by a fraction with respect to each such unvested
third of the Option Shares, the numerator of which shall be the number of months
(with any partial months being considered a full month) of the Participant’s
Employment from the Grant Date through the date of the Participant’s termination
of Employment, and the denominator of which shall be the number of months for
the period beginning on the Grant Date and ending on the corresponding
anniversary date on which each such unvested third of the Option Shares would
have vested pursuant to subparagraph (a) above.


(d)    For purposes of this Award Agreement, the following definitions apply:


(i)    “Disability” means a permanent and total disability as defined in the
Company’s long-term disability plan in which the Participant is eligible to
participate.


(ii)    “Employment” means employment as an Employee with the Company or any
Participating Employer. Neither the Participant’s transfer from Company
employment to employment by any Participating Employer, the Participant’s
transfer from employment by any Participating Employer to Company employment,
nor the Participant’s transfer between Participating Employers shall be deemed
to be a termination of the Participant’s employment. Moreover, a Participant’s
employment shall not be deemed to terminate because the Participant is absent
from active employment due to temporary illness, during authorized vacation,
during temporary leaves of absence granted by the Company or a Participating
Employer for professional advancement, education, health or government services,
during military leave for any period if the Participant returns to active
employment within 90 days after military leave terminates, or during any period
required to be treated as a leave of absence by any valid law or agreement.


(iii)    “Misconduct” means any act or failure to act that (i) contributes to
the Company having to restate all or a portion of its financial statements and
(ii) materially increases the value of the compensation received by the
Participant.


(iv)    “Retirement” means a Participant’s voluntarily initiated termination of
service on or after the earliest of (i) age 65, (ii) age 55 with 10 years of
participation service credited under the qualified defined benefit pension plan
maintained by the Company or an Affiliate in which the Participant is eligible
to participate, (iii) the time of retirement as defined in a written agreement
between a Participant and a Participating Employer, or (iv) outside the U.S.,
the time when retirement is permitted and the Participant is eligible to receive
a company retirement benefit under applicable law with respect to the
Participant’s primary place of employment (as determined by the Committee in its
sole judgment).


3.    Termination of Option.  The Option hereby granted shall terminate and be
of no force and effect with respect to any shares of Common Stock not previously
purchased by the Participant upon the first to occur of:


(a)    the close of business on the date that is ten years from the Grant Date;


(b)    with respect to


(i)    the portion of the Option exercisable upon termination of Employment (or
which becomes exercisable upon termination due to death, Disability, Retirement,
involuntary


2

--------------------------------------------------------------------------------




termination not for Cause or Constructive Termination), the expiration of (A) 90
days following the Participant’s voluntary termination of Employment,
involuntary termination of Employment not for Cause or Constructive Termination,
and not due to death, Disability or Retirement, (B) one year following the
Participant’s termination of Employment by reason of death or Disability; and
(C) five years following the Participant’s termination of Employment by reason
of Retirement.


(ii)    the portion of the Option not exercisable upon termination of
Employment, the date of the Participant’s termination of Employment; or


(c)    the date of the Participant’s termination of Employment for any reason
other than those described in (b) above.


4.    Exercise of Option.  Subject to the limitations set forth herein and in
the Plan, all or part of this Option may be exercised in accordance with
procedures established by the Committee or its delegate and communicated to the
Participant. At the time of exercise, the Participant must pay the full amount
of the purchase price for any shares of Common Stock being acquired or, at the
option of the Committee or its delegate, tender Common Stock theretofore owned
by such Participant that is equal in value to the full amount of the purchase
price (or any combination of cash payment and tender of Common Stock) or in any
other manner approved by the Committee or its delegate. For purposes of
determining the amount, if any, of the purchase price satisfied by payment in
Common Stock, such Common Stock shall be valued at its Fair Market Value on the
date of exercise. Any Common Stock delivered in satisfaction of all or a portion
of the purchase price shall be appropriately endorsed for transfer and
assignment to the Company.


        The Participant will not be entitled to exercise the Option granted
pursuant hereto, and the Company will not be obligated to issue any Option
Shares pursuant to this Award Agreement, if the exercise of the Option or the
issuance of such shares would constitute a violation by the Participant or by
the Company of any provision of any law or regulation of any governmental
authority or any stock exchange or transaction quotation system.


If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.


5.    Notices. Any notices required under this Award Agreement or the Plan shall
be given in writing, including electronic communication, and shall be deemed
effectively delivered or given upon receipt or, in the case of notices delivered
by the Company to the Participant, five days after deposit in the mail or
delivery to an overnight delivery service, postage prepaid, addressed to the
Participant at the address last designated by the Participant by written notice
to the Company.


6.    Assignment of Option. The Participant’s rights under the Plan and this
Award Agreement are personal. No assignment or transfer of the Participant’s
rights under and interest in this Option may be made by the Participant
otherwise than by will or by the laws of descent and distribution. This Option
is exercisable during his lifetime only by the Participant, or, in the case of a
Participant who is mentally incapacitated, this Option shall be exercisable by
his guardian or legal representative. After the death of the Participant,
exercise of the Option shall be permitted only by the Participant’s executor or
the personal representative of the Participant’s estate (or by his assignee, in
the event of a permitted assignment) and only to the extent that the Option was
exercisable on the date of the Participant’s death.




3

--------------------------------------------------------------------------------




7.    Stock Certificates.  Any certificates representing the Common Stock issued
pursuant to the exercise of the Option will bear all legends required by law and
necessary or advisable to effectuate the provisions of the Plan and this Option.


8.    Withholding.   The Company shall withhold from any delivery of shares of
Common Stock under this Option, shares having a Fair Market Value equal to all
taxes required to be withheld with respect to the Option. In the event all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the Option cannot be satisfied in this manner, no
shares of Common Stock shall be delivered to or for a Participant unless
provision to pay required withholding has been made to the Committee’s
satisfaction.


9.    Expatriate Participants.  Exercises by expatriate Participants will be,
pursuant to the applicable expatriate assignment policy of the Participating
Employer, tax normalized based on typical income taxes and social security taxes
in the expatriate Participant’s home country relevant to the expatriate
Participant’s domestic circumstances.




10.    No Fractional Shares.  No fractional shares of Common Stock are permitted
in connection with this Award Agreement. For purposes of vesting in Section
2(a), Option Shares vesting on the second anniversary of the Grant Date shall be
increased by any fractional shares resulting from the vesting schedule with
respect to subsequent vesting dates and Option Shares vesting thereafter shall
be rounded down to the nearest whole share. For purposes of pro-ration in
Section 2(c), Option Shares shall be rounded up to the nearest whole share of
Common Stock. Only whole Option Shares are exercisable pursuant to Section 4,
and only whole shares of Common Stock may be delivered in satisfaction of the
Grant Price. Any shares of Common Stock withheld pursuant to Section 8 shall be
rounded to whole shares in the manner determined by the Committee to be
appropriate to satisfy the minimum statutory withholding requirements.


10.    Shareholder Rights.  The Participant shall have no rights of a
shareholder with respect to shares of Common Stock subject to the Option unless
and until such time as the Option has been exercised and ownership of such
shares of Common Stock has been transferred to the Participant.


12.    Successors and Assigns.  This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), but the Participant may not assign any rights or
obligations under this Award Agreement except to the extent and in the manner
expressly permitted.


13.    No Guaranteed Employment.  No provision of this Award Agreement shall
confer any right upon the Participant to continued employment.




14.    Company Clawback Policy.    If (a) the Committee determines that the
Participant has either engaged in, or benefitted from, Misconduct and (b) the
Participant is classified at a level of M-4 or above in the LyondellBasell Group
compensation classification system at the time of such determination, upon
notice from the Company, the Participant shall reimburse to the Company all or a
portion of the payments received under this Award Agreement (or forfeit all or
any portion of such payments to the extent they have not yet been paid) as the
Committee deems appropriate under the circumstances. Such notice shall be
provided within the earlier to occur of one year after discovery of the alleged
Misconduct or the second anniversary of the Participant’s date of termination.




4

--------------------------------------------------------------------------------




LYONDELLBASELL INDUSTRIES N.V.


5